            Case 1:19-cv-10556-TSH Document 40 Filed 09/13/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

DEREK JACKSON on behalf of                  :
themselves and others similarly situated,   :
                                            :
       Plaintiff,                           :     Case No. 1:19-cv-10556-TSH
                                            :
v.                                          :
                                            :
                                            :
SUNPATH, LTD., ANDREW GARCIA,               :
NATIONAL AUTO PROTECTION                    :
CORP, and WILLIAM T. FINNERAN               :
                                            :
       Defendants.                          :
                                            :
                                            :
                                            /

                        MEMORANDUM OF LAW IN SUPPORT OF
                         MOTION TO WITHDRAW AS COUNSEL

       Mitchell N. Roth and Genevieve C. Bradley from the law firm Roth Jackson and Andrew

M. Schneiderman from the law firm Hinshaw & Culbertson LLP (collectively “Counsel”),

counsel for Defendant National Auto Protection Corp. (“NAPC”), hereby submit their

Memorandum in Support of their Motion to Withdraw as Counsel pursuant to Local Rule

83.5.2(c)(2) and state as follows:

I.     STATEMENT OF RELEVANT FACTS

       1.       NAPC retained Counsel to represent it in this lawsuit in which Plaintiff Jackson

has sued NAPC for alleged violations of the Telephone Consumer Protection Act.

       2.       Without breaching Counsel’s confidentiality obligations to NAPC, NAPC has

instructed Counsel to cease performing additional services on its behalf and to withdraw from

this case. NAPC also terminated Counsel’s engagement in this matter.
            Case 1:19-cv-10556-TSH Document 40 Filed 09/13/19 Page 2 of 4



       3.       The instruction from the NAPC also follows a breakdown in the attorney-client

relationship which makes it impossible for Counsel to continue their representation of the client

and to adequately prepare for and defend the client at the trial.

       4.       This Motion to Withdraw only pertains to Counsel’s withdrawal of representation

of NAPC.      Counsel also represent Defendant William T. Finneran in this matter, and will

continue to do so.

       5.       No trial date has been set.

       II.      LEGAL STANDARD

       In this Court, “[a]n attorney may seek leave of court to withdraw his or her appearance for

good cause shown.” Local Rule 83.5.2(c). Moreover, the Massachusetts Rules of Professional

Conduct require counsel to withdraw from the representation of a client if the attorney is

discharged. (“Except as stated in paragraph (c), a lawyer shall not represent aa client or, where

representation has commenced, shall withdraw from the representation of a client if: . . . (3) the

lawyer is discharged”). Mass. R. Prof. Conduct 1.16(a)(3). 1

III.   ARGUMENT

       Good cause exists for this Court to permit Counsel to withdraw their appearances.

Because confidentiality obligations prevent Counsel from providing substantive factual support

for this Motion at present, Counsel represents simply that they have been instructed to withdraw

and that there has been a breakdown in the attorney-client relationship which makes it impossible

for counsel to continue its representation of its client and to adequately prepare for and defend its

client at the trial.   Furthermore, counsel has been advised that NAPC has ceased business



1
       Paragraph (c) requires a lawyer to obtain a tribunal’s permissions before withdrawing if
so required by the tribunal. Mass. R. Prof. Conduct 1.16(c). Counsel files this motion for the
purpose of seeking this Court’s permission.
                                                2
          Case 1:19-cv-10556-TSH Document 40 Filed 09/13/19 Page 3 of 4



operations and will be dissolving. Defendant National Auto Protection Corp. is aware that prior

to any dissolution, it must retain new counsel to continue litigating its defense in this case.

IV.      CONCLUSION

         WHEREFORE, Counsel request that this Court grant their Motion to Withdraw as

Counsel for Defendant National Auto Protection Corp., strike their respective appearances, and

for such further relief as this Court deems necessary.



                                                      Respectfully submitted,

                                                      NATIONAL AUTO PROTECTION CORP
                                                      By Counsel

                                                      /s/ Genevieve C. Bradley
Andrew M. Schneiderman, BBO #666252                   Genevieve C. Bradley, Admitted Pro Hac Vice
HINSHAW & CULBERTSON LLP                              ROTH JACKSON
53 State Street, 27th Floor                           8200 Greensboro Dr., Ste. 820
Boston, MA 02109                                      McLean, VA 22102
617-213-7000 (direct dial)                            Tel: 703 485-3531/Fax: 703-485-3525
617-213-7001 (fax)                                    Email: gbradley@rothjackson.com

                                                      Mitchell N. Roth, Admitted Pro Hac Vice
                                                      ROTH JACKSON
                                                      8200 Greensboro Dr., Ste. 820
                                                      McLean, VA 22102
                                                      Tel: 703 485-3536/Fax: 703-485-3525
                                                      Email: mroth@rothjackson.com


Dated:       September 13, 2019




                                                  3
         Case 1:19-cv-10556-TSH Document 40 Filed 09/13/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I, Genevieve C. Bradley, hereby certify that the documents filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF).

                                                /s/ Genevieve C. Bradley
                                                Genevieve C. Bradley




                                                 4
